Broyles, P. J.
1. The following excerpt from the charge to the jury is excepted to: “I charge you that the defendant has seen fit to put his character in issue before you. This, under the law, he had a right to do. I charge you that good character is a substantive fact, and goes before you for your consideration along with the other evidence in the case. As to whether or not he has shown his character to be good is a matter the court can not pass upon. It is a matter for you to determine, like any other fact in the case. It is for your consideration. You have a right to consider the testimony as to his character, not merely when his guilt is doubtful, but I charge you that testimony of good character may of itself generate a doubt; but when the guilt of the accused is made to appear beyond a reasonable [doubt] to the satisfaction of the jury, they are authorized to convict regardless of good character. These are questions for you to pass upon.” The plaintiff in error can not complain of this charge,.it being more favorable to him than he was entitled to under the law. Brazil v. State, 117 Ga. 32 (43 S. E. 460); Fordham v. State, 125 Ga. 791 (54 S. E. 694); Maddox v. State, 9 Ga. App. 488 (71 S. E. 498); Hill v. State, 18 Ga. App. 259 (89 S. E. 351). " The contrary'ruling in Taylor v. State, 13 Ga. App. 715 (79 S. E. 924), relied on by counsel for the plaintiff in error, was expressly overruled in Hill v. State, supra.
2. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

.Judgment affirmed.


Bloodworth and Harwell, JJ., concur.